Citation Nr: 0033161	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-15 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from November 1968 to August 
1971.

This appeal arises from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied entitlement to service 
connection for posttraumatic stress disorder (PTSD).  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran has not requested a hearing.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the claim has 
been obtained.

2.  A diagnosis of PTSD related to active military service 
had been given.

3.  Credible supporting evidence that a claimed in-service 
stressor did occur has been submitted.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1137, (West 1991); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service department records reflect that he 
served in Vietnam from August 17, 1970 to August 23, 1971.  
He received various medals, but none that conclusively 
establish his participation in combat.  According to his DD 
Form 214, his specialty number and title was 76W20, Pet Stor 
Sp (petroleum storage specialist).  

The veteran's service medical records (SMRs) do not note any 
relevant treatment or complaint of mental problem; however, 
they do establish dates and locations of treatment while in 
Vietnam.  He was seen at the 154th medical detachment during 
October and November 1970.  A food handler's permit was 
issued on October 31, 1970, and notes that he was assigned to 
a mess hall.  A health record abstract contains an entry 
dated January 23, 1971 reflecting "HHT 7/17 Cav, Camp 
Holloway Aviation Dispensary."  He was seen for minor 
complaints in March, April, and May 1971 at Camp Holloway.  
He was seen for an inflamed lymph node at Camp Holloway at 
various times during June and July 1971.  An SMR notes that 
the veteran was admitted to a convalescent center in Vietnam 
on August 23, 1971 with a diagnosis of drug abuse and heroin 
addiction.  He was detoxified, transferred to a stateside 
Army facility and discharged from the Army.

Two months after separation from the Army, the veteran 
applied for service connection for other claimed disorders, 
including hearing loss.  According to a June 1972 VA 
examination for ear disease and hearing loss, the veteran 
reported that he had served as a helicopter door gunner in 
Vietnam and that he was in combat.  A diagnosis of bilateral 
hearing loss was given.  

In August 1980, the veteran reported, as part of an Agent 
Orange claim, that he had spent time in a bunker at Kontum, 
Vietnam, with the 170th Aviation Company. 

In August 1996, the RO received private medical reports from 
Hepburn Medical Center that reflect admission and treatment 
for onset of facial numbness and other symptoms.  The 
diagnosis was cardiovascular accident (stroke).  

The veteran submitted a claim for service connection for PTSD 
in February 1997.  He felt that he had PTSD from Vietnam 
service.  He responded to a PTSD questionnaire reporting that 
he fired his weapon at the enemy very often, killed enemy 
very often, saw someone killed very often, saw the enemy 
wounded very often, saw our guys wounded very often, and saw 
dead of both sides very often.  

Along with his claim, the veteran submitted private treatment 
records from Catholic 
Charities reflecting PTSD counseling at various times from 
1992 to 1994.  In April 1992, a clinical social worker gave 
an impression of PTSD.  

In May 1997, the veteran supplied additional details 
concerning his stressors.  He reported that from August 1970 
to August 1971 he served in the Kontum area, which was at the 
end of the Ho Chi Minh Trail.  His said that he was assigned 
to the 170th Aviation Division, 52nd Battalion, as a petroleum 
specialist.  He reported that his unit was mortared 
"continuously" meaning that one or two mortars came in 
every day "just like clockwork."  He said that he lived in 
a sandbag bunker with three others.  He said that he was 
thrown out of bed by one explosion.  He recalled that a 
soldier was hit by a rocket and killed while spraying around 
the perimeter. Because the veteran was the next "Newbie" he 
got the spraying job.  

The veteran reported that his unit supported helicopters.  
The helicopters shuttled the "grunts" in and out; however, 
on 90 percent of the missions, bodies were brought out.  He 
reported that his bunker was near the rubber fuel storage 
bladders, which were a favorite target of the enemy.  One 
day, while refueling helicopters, he witnessed a helicopter 
accidentally fire a rocket, which struck another helicopter, 
killing all on board.  He reported that a member of his unit 
turned up missing, and was never heard from again.  He 
reported that a friend, SP-4 Schneider, was killed in a 
mortar attack.  The veteran provided the names of 4 others 
who he lived with and the name of his company commander.  He 
reported that his base was attacked and overrun and that the 
survivors retreated to Pleiku although some were killed and 
never made it out.  He also reported that the only PTSD 
treatment that he had received had been through Catholic 
Charities.

In May 1997, the National Personnel Records Center (NPRC) 
furnished the veteran's DA Form 20 and other personnel 
records.  These records reflect that the veteran was 
reassigned to the 170th Aviation Company, 52nd Aviation 
Battalion, in August 1970, as a petroleum storage specialist.  
In January 1971, the veteran was transferred to HHT, 7/17th 
Cav, but was transferred on to the 52nd Aviation Battalion in 
March 1971 when the 7/17th departed on a permanent change of 
station.  The veteran was promoted to E-4 in May 71.  He was 
placed on a medical hold and transferred out of Vietnam on 
August 23, 1971.  The record indicates that the veteran 
participated in the 13th Unnamed Campaign, according to an 
Army message dated in December 1970.  

In March 1998, the RO received operational reports from the 
U.S. Armed Services Center for Research of Unit Records.  
According to these, during a period that included November 1, 
1970 through April 30, 1971, the 52nd Aviation Battalion 
(Combat) (hereafter referred to as the Bn) awarded 3,769 
awards and decorations, including 35 Purple Hearts, 1,270 Air 
Medals (AM), 239 AMs, with "V" device, 1,387 Army 
Commendation Medals (ARCOM), 45 ARCOMs with "V" device, 404 
Bronze Stars, 14 Bronze Stars with "V" device, 234 
Distinguished Flying Crosses (DFCs), 14 Soldier's Medals, 41 
Silver Stars, 5 Legions of Merit, and one Distinguished 
Service Cross.  Total Bn strength on April 30th was 1,405, 
which was over 250 short of full manning.  

The Bn intelligence section reported that the Bn was 
subjected to two outright attacks by fire during the period.  
In March, Camp Holloway received two rockets, damaging some 
aircraft.  In April, Camp Holloway received 12 mortars.  The 
report notes that several enemy units operated in the Kontum 
area and that there was intensive fighting around FSB (fire 
support base) 6 earlier in the reporting period.  The report 
mentions that a known enemy sapper unit had been operating in 
the area.  

The report notes that enemy battle losses during the reported 
period were 684 confirmed killed and 187 estimated killed.  
During the period, the number of Bn aircraft receiving battle 
damage from ground fire totaled 162.  

The report further informs that the Bn placed the highest 
priority on providing training for newly assigned personnel.  
All replacements fired M-16s to zero in sights and practiced 
with M-60 and M-79s for familiarization.  The Claymore mine 
and the anti-personnel grenade were also fired.  

The U.S. Armed Services Center for Research of Unit Records 
also supplied additional history of the 17th Combat Aviation 
Group, which included some information about Camp Holloway.  
A diagram of Camp Holloway reflects that there was a 
designated aircraft refueling area near POL storage, as well 
as a runway and other facilities.  

According to a June 1998 VA mental disorders examination 
report, the veteran had been referred for a social survey.  
During the interview, the veteran reported that he had spent 
a week at the Canandaigua VA Hospital psychiatric ward; 
however, the date was uncertain.  The examiner reported that 
the veteran appeared to be a good informant, except in the 
area of his stressors, as he was unable to talk about 
Vietnam, and cried heavily when asked to.  No diagnosis was 
given.

According to a July 1998 VA PTSD examination report, the 
veteran's memory was impaired by previous stroke.  The 
examiner noted that the veteran would not be able to provide 
some of the requested details because of his memory lapse.  
During the interview, the veteran denied drug abuse while in 
Vietnam; however, he did admit to drinking heavily while 
there.  He reported that he had been hospitalized at 
Canandaigua for alcohol abuse.  He had retired from his 
mechanic job because of a stroke and a neck injury.  During 
the interview, the veteran appeared angry and agitated.  The 
examiner noted that the veteran refused to complete the Beck 
depression inventory or the Mississippi Combat Scale because 
he was too agitated to continue.  The Axis I diagnosis was 
PTSD, chronic; however, the examiner reported that the 
veteran's in-service stressor was his stroke.

II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  In addition, service connection for PTSD is subject 
to additional requirements.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2000); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that a diagnosis of PTSD related to active 
service (albeit with an erroneously reported stressor) has 
been rendered.  The Board agrees with the RO that the 
diagnosis of PTSD related to service is sufficient, even 
though the VA psychiatrist reported that the stressor was an 
inservice stroke.  

In reviewing the RO's denial of service connection for PTSD, 
the Board notes that the RO did not find any evidence of 
combat participation or credible supporting evidence that a 
claimed in-service stressor had occurred.  Therefore, the 
crux of this case is whether either is shown, that is, 
whether the veteran was in combat or whether there is 
credible supporting evidence that his stressor occurred.  

Information provided by the U.S. Armed Services Center for 
Research of Unit Records does supply credible evidence that 
the claimed stressors occurred.  Therefore, it is unnecessary 
to determine whether the veteran was engaged in combat.

The veteran reported that his stressors included being 
subject to mortaring, fearing sapper attacks on his fuel 
storage bladders, seeing others killed, and seeing the dead.  
He reported that a service comrade, SP-4 Schneider, was 
killed by a mortar.  These events reportedly occurred in the 
Pleiku and Camp Holloway areas of Kontum Province.  The 
veteran served in this area from August 1970 to August 1971.  

The RO has obtained operational reports for the period from 
November 1970 to April 30, 1971, which covers only one half 
of the veteran's Vietnam tour.  For unexplained reasons, the 
RO has not obtained any additional reports.  However, the 
reports that were received do suggest that the veteran's 
claimed stressors did, in fact, occur.  The reports confirm 
that Camp Holloway underwent mortar attacks while the veteran 
was there.  This, in itself, supports the existence of a 
claimed PTSD-related stressor and it is credible, as it is 
from an official source.  Enemy operations, including sapper 
units operating in the area, are noted in these reports.  
Many combat decorations were awarded, which suggests that 
combat deaths could have occurred as the veteran has 
reported.  It is noted that casualties, combat or otherwise, 
are not mentioned in the operational reports even though 35 
Purple Hearts were awarded.  The Board finds the veteran's 
report of an Army comrade named Schneider, who was killed in 
Kontum Province during the period, to be credible.

Thus, the Board finds that there is credible supporting 
evidence that a claimed in-service stressor had occurred.  
Because a diagnosis of PTSD related to service has been 
given, the regulatory requirements for service connection for 
PTSD have been met in this case.  Service connection for PTSD 
must therefore be granted.


ORDER

Entitlement to service connection for PTSD is granted.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

